OPINION OF THE COURT
Per Curiam.
*84Motion by the petitioner to strike the name of the respondent, John Vassar, from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4), upon the ground that the respondent has been automatically disbarred by virtue of a felony conviction.
On July 10, 2003, the respondent appeared before the Honorable S. Paynter, in the Supreme Court, Queens County, and entered a plea of guilty to the crime of unlawful imprisonment in the first degree, in violation of Penal Law § 135.10, a class E felony . On October 31, 2003, the respondent appeared before the Honorable S. Knopf, in the Supreme Court, Queens County, and was sentenced to five years’ probation. In addition, the court imposed a $200 surcharge and a $10 fee for the Crime Victim’s Assistance Fund.
Pursuant to Judiciary Law § 90 (4) (b), an attorney who has been convicted of a New York State felony is disbarred by operation of law. We have considered the arguments presented by the respondent in his responsive papers and find them to be without merit.
Prudenti, P.J., Miller, Schmidt, Crane and Skelos, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, John Vassar, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, John Vassar, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John Vassar, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, John Vassar, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent *85shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).